Citation Nr: 1514621	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-31 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, depressive disorder, and bipolar disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from June 1976 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the Veteran's claim is decided.  Specifically, an examination and opinion are necessary for the reasons discussed below.

The Veteran contends that his current psychiatric disorders are the result of an in-service sexual assault.  In this regard, the record reflects that he has identified an incident of military sexual trauma (MST), to include an incident in Darmstadt, Germany, when after being in country for three days, he got drunk and was ultimately raped by a staff sergeant named W.C.  The Veteran asserted that he went to the commander as well as the military police to report the incident; however, at such time, he was told that the staff sergeant was well-respected and "that sort of stuff doesn't happen here."  In the alternative, the Veteran contends that his current psychiatric disorders preexisted active service, and were aggravated by service.  In this regard, the record reflects that the Veteran reported that he was molested as a child.  

The Veteran underwent a VA examination in October 2009, during which he reiterated that he was sexually molested as a child.  He further reported that he was the victim of an MST during service.  The examiner found that the Veteran did not meet the criteria for PTSD but met the criteria for depressive disorder and anxiety disorder.  The examiner stated that it was "more likely than not" that the Veteran's psychiatric disorders were not caused by his military service.  The examiner deemed the Veteran's account of his discharge from service, drug use and history as "suspect."  The examiner concluded that "it is possible" that any preexisting psychological disorder worsened during the Veteran's active service.  

While the Veteran's post-service medical records show a history of psychiatric disorders and an alleged MST, his service personnel records and service treatment records do not include a psychiatric diagnosis.  The service personnel records dated in August 1978, however, do show that he encountered difficulties in his duty performance as a result of repeated alcohol and drug abuse.  Specifically, while serving in Darmstadt, Germany, in January 1978, the Veteran missed formation because he had been drinking heavily the night before and caused a disturbance in the billets.  In late February 1978, the Veteran referred himself for heroin abuse.  In early March 1978, he entered rehabilitation.  In mid-July 1978, the Veteran was called by the Commander as a result of drinking to excess and causing a disturbance in the billets.  In late July 1978, the Veteran confessed to binge drinking and regular use of marijuana.  Records note that the Veteran's attitude toward rehabilitation was poor, as he continued to binge drink and abuse drugs; thus, he was declared a rehabilitation failure at the end of July 1978.  In October 1978, the Veteran was honorably discharged from active service under the provisions of Chapter Nine.  

The Board notes that a claimant's assertions concerning in-service sexual trauma are not sufficient to establish that the sexual trauma occurred.  There must be corroborating evidence of the sexual trauma.  However, it is also recognized that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g. Patton v. West, 12, Vet. App. 272 (1999).  Moreover, the Veteran is competent to describe his in-service experiences.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In any event, the Board acknowledges that the relevant regulation stipulates that if PTSD is based on an in-service personal assault, evidence from sources other than a Veteran's service records may corroborate his or her account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be used to corroborate the stressor.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014). 

In light of the above, it would be inappropriate to deny the Veteran's claim at this point in time.  Specifically, the medical evidence of record does not include a definitive opinion that takes into account all of the evidence, to include the Veteran's service personnel records detailed above, in determining whether the Veteran's alleged in-service stressor occurred and whether the Veteran's acquired psychiatric disorders are related to such a stressor.  Moreover, the October 2009 VA examiner indicated that it was possible that any preexisting psychological disorder worsened during the Veteran's active service; however, he failed to provide any rationale for such opinion.  Thus, the Veteran must be afforded another VA examination so that an opinion can be obtained in this regard.  

Moreover, subsequent to the aforementioned VA examination there is also evidence of additional psychiatric diagnoses, to include PTSD and bipolar disorder.  As such, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Thus, VA must also obtain an adequate medical opinion with supporting rationale regarding whether any other psychiatric diagnosis is etiologically related to the claimed MST or is otherwise related to the Veteran's service, or was aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative so notified.

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist to determine the etiology of all psychiatric disorders present during the period of the claim.  The claims files and any pertinent electronic evidence that is not contained in the claims files must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

Based upon the examination results and review of the record, and with consideration of the Veteran's statements, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto active duty?  

With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity as a result of service?

With respect to any currently present disorder which the examiner believes was not present during service, 
is there a 50 percent or better probability that the Veteran displayed any behavior in service indicative of being sexually assaulted and harassed during his active service.

If the examiner is of the opinion that a personal assault occurred, the examiner should then state whether the Veteran has PTSD as a result of such assault in service.  The examiner should also identify all other acquired psychiatric disorders that have been present during the period of the claim.  With respect to each such disorder (to include depressive disorder, anxiety disorder, and bipolar disorder), the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to the Veteran's service.

The examiner must provide a complete rationale for all opinions offered.  If any required opinion cannot be provided, the examiner should explain why.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Thereafter, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded the requisite period of time to respond before the claims files are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




